Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00412-CR
____________
 
CLIFTON RYAN
SPARKMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 9
Harris County,
Texas
Trial Court Cause No.
1272275
 

 
M E M O R A N D U M   O P I N I O N
A written request to dismiss the appeal, personally signed by
appellant, has been filed with this Court. 
See Tex. R. App. P.
42.2.  Because this Court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed June 16, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 
Do not publish C Tex.
R. App. P. 47.2(b).